755 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.GEORGE BENNETT, DEFENDANT-APPELLANT.
NO. 84-1196
United States Court of Appeals, Sixth Circuit.
1/14/85

ORDER
BEFORE:  LIVELY, Chief Judge; and MARTIN and KRUPANSKY, Circuit Judges.


1
This pro se defendant appeals from a district court judgment denying his motion to vacate his convictions, or, in the alternative, motion for a new trial.


2
The defendant claimed that several district court judges and a bonding company acted in a fraudulent manner by agreeing to a stipulation which resulted in the dismissal of the bonding company's state law suit which had been filed against this defendant.  Defendant argues that the stipulation is further proof that he has been wrongfully convicted and sentenced on eleven counts of disseminating fraudulent citizens radio station licenses, operating a radio station without a license, and counterfeiting the seal of an agency of the United States.


3
Upon consideration of the cause, the district court summarily denied the defendant's motion because the substance of the motion had already been addressed and rejected in a previous ruling.


4
Upon our own careful consideration of the record in light of the arguments raised by the parties in their appellate briefs, this Court concludes that the district court properly denied the defendant's motion as it is totally lacking of any merit.


5
This panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), FRAP.  This appeal is, accordingly, hereby dismissed pursuant to Rule 9(d)(2), Rules of the Sixth Circuit, for being utterly frivolous.